
	
		I
		112th CONGRESS
		1st Session
		H. R. 2965
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2011
			Mr. Turner of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 38, United States Code, to provide for
		  penalties for employees of the Veterans Health Administration who intentionally
		  fail to follow infection control practices.
	
	
		1.Failure of Veterans Health
			 Administration employees to follow infection control practices
			(a)Criminal
			 penalties
				(1)In
			 generalSubchapter V of
			 chapter 74 of title 38, United States Code, is amended by adding at the end the
			 following new section:
					
						7465.Failure to
				follow infection control practices
							(a)In
				generalAny employee of the
				Veterans Health Administration who, while working in a Department medical
				facility, intentionally fails to follow infection control practices shall be
				fined in accordance with title 18, or imprisoned for not more than one year, or
				both.
							(b)Infection
				control practicesThe
				Secretary of Veterans Affairs shall establish infection control practices for
				purposes of this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end of the items relating to such subchapter the
			 following new item:
					
						
							7465. Failure to follow infection control
				practices.
						
						.
				(b)Effective
			 dateSubsection (a) of section 7465 of title 38, United States
			 Code, as added by subsection (a), shall apply with respect to actions taken on
			 or after the date that is 30 days after the date on which the Secretary of
			 Veterans Affairs establishes infection control practices, as required by
			 subsection (b) of such section.
			
